Affirmed and Memorandum Opinion filed June 30, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00263-CR

                   LEONARD CHARLES HICKS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1373854

                  MEMORANDUM OPINION

      Appellant, Leonard Charles Hicks, appeals his conviction for aggravated
sexual assault of a child.     In three issues, he contends (1) the evidence is
insufficient to support the conviction, (2) the trial court erred by denying
appellant’s motion for a mistrial after a witness interjected improper testimony,
and (3) the trial court erred by allowing a lay witness to provide an expert opinion.
We affirm.
                                   I. BACKGROUND

      The female complainant, who was five-years-old at the time of trial, is
appellant’s daughter. In January 2012, when complainant was three-years-old, she
began living with two adults, Janet Green and Pamela Richardson. These women
did not know complainant or her family but learned of her situation from a mutual
acquaintance. They agreed to temporarily care for complainant because she and
her siblings were being removed from their parents’ home and all the siblings had
been placed elsewhere. Complainant’s placement in the home was subsequently
extended through actions of relevant agencies. In the fall of 2012, her younger
sister was also placed there. At the time of trial (over two years after complainant
first arrived), both children were still living in the home.

      According to the women’s collective testimony, when complainant arrived,
she was very intelligent and talkative but displayed inappropriate behavior and
made statements that caused them concern. For instance, complainant would put
on “a little tutu skirt” and high-heel shoes and dance like “somebody in a strip
club.” She “play[ed] with herself” a lot in a manner that was more than just a
curious three-year-old touching her genitals. She “masturbat[ed]” using toys that
were hard objects and placed stuffed toys between her legs. Once, while bathing,
she aggressively moved a tubular-shaped toy back and forth between her legs,
toward her genitals. When asked how she learned that behavior, she replied, “my
daddy.” Additionally, she was afraid of men, the police, going to jail, and being
shot with a gun. She “always” talked about the “terrible things” that happened at
home and said she would rather kill herself than be killed by her parents.

      Richardson, who was designated as the outcry witness, more specifically
testified that complainant said (1) her father would “stick” his finger in her “to-to,”
the term she used to described her vaginal area, which caused bleeding because his

                                           2
fingernails were long, (2) her father would snatch her off the toilet while he was
naked, put her on his lap, and “go up and down” with her, and (3) when her parents
found complainant while playing hide-and-seek, they would “play in my to-to” and
make her brother (who was two years older) “dig” in her “to-to.”

       Shortly after complainant’s arrival in the home, Green contacted Children’s
Protective Services (“CPS”), which referred the child to the Children’s Assessment
Center (“the Center”).      A forensic interviewer at the Center interviewed
complainant in March 2012, but she did not reveal any abuse, and no charges
resulted, at that time.

       Meanwhile, Green also took complainant to a pediatrician. That doctor did
not testify at trial, but her records were admitted. According to those records,
Green reported complainant was afraid of men, she was caught enacting a sexual
act with a doll, she disclosed that her mother made complainant’s brother “play
with her ‘tutie’ (her word for vagina),” and the child repeated the same information
to the doctor. The pediatrician recommended that complainant continue with the
CPS assessment, which was ongoing at that time.

       After the CPS investigation was closed, complainant’s behavior continued at
home, and the women placed her in therapy. The therapist testified that, at the
outset of their sessions, complainant would cower near men and was depressed and
anxious. The therapist did not relay any express statements made by complainant
but testified that complainant eventually spoke about “the things that occurred”
with her parents and consistently gave the same version. A psychiatrist treated
complainant along with the therapist.    Complainant was diagnosed with various
unrelated conditions, such as Attention Deficit Hyperactivity Disorder, but also
Post Traumatic Stress Disorder, which the therapist explained was based on
complainant’s life with her parents.

                                         3
      In September 2012, complainant’s teacher contacted Green because of an
incident at school. When another child wanted to undress some dolls, complainant
“threw a fit” and insisted, “don’t do that because she’s going to get hurt like I did
by my daddy.” The teacher tried to calm complainant, but she repeated the doll
would get hurt “like my dad hurt me” if her clothes were removed. This report
prompted Green to again contact CPS, and the child was referred to the Center.

      Complainant then met with the same forensic interviewer, who testified that
this time the child made “disclosures.”         The interviewer was precluded at trial
from revealing those statements but testified the child placed her finger in the
vagina of an anatomically correct doll and twisted the finger. The interviewer also
explained that often a child will not open up during a first interview but does later
after feeling more comfortable due to family support or having attended therapy.

      Complainant was also examined by a physician at the Center.                 The
physician’s testimony, and portions of her medical records, reflected the following
exchange: Complainant told the physician, “my daddy touched my ear and in my
back, my behind.”      The physician asked, “what did he do to your behind?”
Complainant responded, “he rubbed my front. He rubbed with my front. When he
was trying to play with my front with his finger, I keep watching cartoons and he
kept -- and I kept hitting him away.”

      Additionally, those medical records reflected the following history, as
provided by the referring adults: (1) complainant exhibited “sexualized behaviors”;
(2) she had disclosed that appellant “put his fingers in [her] vagina”; and (3) “there
had been allegations against dad since [the caregiver] first received child.” The
records include a comment from the physician that complainant “gives clear
[history of] fondling of genitals by father.”



                                           4
      This second assessment resulted in a CPS disposition of “reason to believe.”
The police arrested appellant for aggravated sexual assault of a child.

      Complainant testified at trial that appellant twice “digged in my to-to.”
Further, her brother testified that shortly before the family separated, he saw
appellant touch complainant’s “middle part,” the term the brother used to describe
complainant’s genitals, and appellant made the brother hit complainant in her
“private area.”
      A jury convicted appellant of the offense. After finding two enhancement
paragraphs were “true,” the jury assessed punishment at sixty-five years’
confinement.

                        II. SUFFICIENCY OF THE EVIDENCE

      In his first issue, appellant contends the evidence is insufficient to support
his conviction. When reviewing sufficiency of the evidence, we view all evidence
in the light most favorable to the verdict and determine, based on that evidence and
any reasonable inferences therefrom, whether any rational fact finder could have
found the elements of the offense beyond a reasonable doubt. Gear v. State, 340
S.W.3d 743, 746 (Tex. Crim. App. 2011). This standard gives full play to the
responsibility of the trier of fact fairly to resolve conflicts in the testimony, weigh
the evidence, and draw reasonable inferences from basic facts to ultimate facts. Id.
Circumstantial evidence is as probative as direct evidence in establishing guilt.
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Each fact need not
point directly and independently to guilt, as long as the cumulative force of all
incriminating circumstances is sufficient to support the conviction. Id.

      A person commits aggravated sexual assault of a child if he intentionally or
knowingly causes the penetration of the sexual organ of a child younger than age
fourteen by any means. Tex. Penal Code Ann. § 22.021(a)(1)(B)(i), (2)(B) (West,
                                          5
Westlaw through 2015 R.S.). In this case, the jury was charged that appellant
committed the offense if he intentionally or knowingly penetrated complainant’s
sexual organ with appellant’s finger.

      The State presented direct evidence that appellant penetrated complainant’s
vagina with his finger: (1) complainant’s testimony that appellant twice “digged in
my to-to,” which referred to her vaginal area; and (2) complainant’s outcry to
Richardson that appellant would “stick” his finger in her “to-to.” Either testimony
is alone sufficient to support the conviction. See Tex. Code Crim. Proc. Ann. art.
38.07(a) (West, Westlaw through 2015 R.S.) (providing conviction for sexual
assault of a child is “supportable on the uncorroborated testimony of the victim . . .
. ”); Rodriguez v. State, 819 S.W.2d 871, 873 (Tex. Crim. App. 1991) (recognizing
outcry testimony alone can be legally sufficient evidence to support a conviction
for sexual assault of a child); see also Bargas v. State, 252 S.W.3d 876, 888–89
(Tex. App.—Houston [14th Dist.] 2008, no pet.) (holding child’s testimony
regarding abuse was alone sufficient to support defendant’s conviction for
aggravated sexual assault despite child’s use of “unsophisticated terminology”);
Jensen v. State, 66 S.W.3d 528, 534 (Tex. App.—Houston [14th Dist.] 2002, pet.
ref’d) (holding child’s outcry statement was alone sufficient to support defendant’s
conviction for aggravated sexual assault).

      Nonetheless, the following evidence, although not direct regarding the
requisite penetration, supported the jury’s finding, when combined with the direct
evidence: (1) complainant’s sexually suggestive behavior; (2) complainant’s
fearful demeanor, including a fear of men; (3) complainant’s specific remarks to
caregivers or professionals generally indicating abuse by appellant: she learned to
move tubular-shaped toys back and forth toward her genitals from “my daddy”; he
made her “go up and down” on his lap while he was naked; an undressed doll

                                          6
might get “hurt” like appellant “hurt” complainant; her parents “play” in her “to-
to” during hide-and-seek; and appellant rubbed and tried to play with
complainant’s “front” with his finger; (4) the fact that complainant generally spoke
to her therapist about the “things that occurred” and was diagnosed with Post
Traumatic Stress Disorder from having lived with her parents; (5) the fact that
complainant generally made “disclosures” to the forensic interviewer (at their
second meeting); (6) complainant’s actions during that interview of placing her
finger in the vagina of the doll and twisting the finger; (7) the brother observing
appellant “touch” complainant’s genitals; (8) appellant forcing the brother to “hit”
complainant’s genitals or place his finger in her “to-to”; and (9) the CPS
disposition of “reason to believe.”

      Appellant proffers multiple reasons that the evidence is purportedly
insufficient to support his conviction.

      First, appellant cites several items of evidence to attack the credibility of
witnesses and whether the child’s statements, behavior, and testimony indicated
any sexual assault occurred:

    Complainant was diagnosed with several psychological disorders unrelated
     to any sexual abuse, and her therapist acknowledged she had difficulty
     adapting to her new home.
    Complainant gave conflicting trial testimony on whether any abuse
     occurred: She originally testified no one had touched her “to-to.” The
     prosecutor then requested a break and spoke with complainant. After the
     break, complainant testified the prosecutor did not tell her what to say but
     only that she should tell the truth and they would talk about her father. She
     then testified appellant “digged in my to-to.”
    Complainant’s teacher acknowledged the child was bossy and thus it was not
     unusual for her to insist another child refrain from removing a doll’s clothes.




                                          7
    The CPS investigator who ultimately reached a disposition of “reason to
     believe” did not personally interview complainant or the investigating
     officer but gathered her information from observing the forensic interview.
    Green originally testified complainant and her brother had seen each other
     only once since complainant began living in the Green/Richardson home;
     but, after the brother recounted two visits, Green acknowledged she had
     forgotten another visit.1
       All of these points are merely matters on which we defer to the jury in its
role to judge the credibility of witnesses, weigh certain factors, and choose whether
to believe some or all of a witness’s testimony. See Gear, 340 S.W.3d at 746;
Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986) (recognizing jury
may choose to believe some, while rejecting other portions, of a witness’s
testimony). The jury was free to resolve those issues in favor of believing the
State’s witnesses and determining that complainant’s testimony, statements, and
behavior supported a finding that appellant committed the offense. See Gear, 340
S.W.3d at 746; Sharp, 707 S.W.2d at 614.

       Next, appellant relies on the fact that the physician who examined
complainant at the Center did not find any physical signs of abuse. However, that
fact does not render the evidence insufficient; the physician also explained that it is
common for a victim of sexual abuse to have normal physical findings because
injuries heal quickly and the vagina is very elastic.

       Finally, appellant cites the brother’s testimony that his mother’s boyfriend,
referred to as “Daddy Phillip,” was the one who touched complainant’s genitals.
However, the brother later clarified that “Daddy Phillip” and appellant are the
same person.


       1
          The State proffered testimony regarding the limited number of visits to prove the
children lacked an opportunity to concoct a story, and when Green remembered both visits, she
was clear they occurred after complainant’s outcry.

                                             8
      In summary, the evidence is sufficient to support appellant’s conviction for
aggravated sexual assault of a child. We overrule his first issue.

                      III. DENIAL OF MOTION FOR MISTRIAL

      In his second issue, appellant complains that the trial court denied
appellant’s request for a mistrial after a witness interjected improper testimony.

      On direct examination, complainant’s therapist testified that she becomes
concerned when she detects complainant is regressing. The State asked if the
regression is tied to anything specific, and the therapist responded:

      The last time I remember was when she saw her little brother, she was
      very happy to see the little boy, but after she went home and she lives
      with another sibling and immediately they became so sexually [sic]
      between the two of them that it was almost impossible to dismount
      them one from the other.
      Appellant’s counsel asked to take the witness on voir dire, asserting the
testimony was likely hearsay because it involved activity in the home on which the
therapist would lack personal knowledge. Without requiring voir dire, the trial
court’s sustained the hearsay objection and instructed the jury to disregard the
response. The trial court then denied appellant’s request for a mistrial.

      We review a trial court’s denial of a motion for mistrial for abuse of
discretion. Simpson v. State, 119 S.W.3d 262, 272 (Tex. Crim. App. 2003).
Mistrial is appropriate only for “highly prejudicial” and “incurable” errors. Id. “It
may be used to end trial proceedings when faced with error so prejudicial that
expenditure of further time and expense would be wasteful and futile.” Id.
Ordinarily, a prompt instruction to disregard will cure error associated with
improper testimony. See id. “Generally, a mistrial is only required when the
improper evidence is clearly calculated to inflame the minds of the jury and is of
such a character as to suggest the impossibility of withdrawing the impression

                                          9
produced on the minds of the jury.” Hinojosa v. State, 4 S.W.3d 240, 253 (Tex.
Crim. App. 1999). Whether the erroneous admission of evidence requires a
mistrial is determined by considering the facts and circumstances of the case. Id.

      Appellant contends the testimony at issue was introduced by the State solely
to inflame the jury and it unfairly prejudiced appellant.         The record negates
appellant’s contention regarding the State’s purpose because the State represented
it did not expect the witness’s response and seemed to acknowledge it had yet to
establish admissibility of any such testimony. Further, the question regarding what
type of events caused complainant to regress did not indicate the State intended for
the witness to describe such a detailed incident that was not necessarily based on
her personal knowledge.

      With respect to the unfair-prejudice contention, appellant asserts the
testimony suggested complainant and her sister behave in a sexual manner toward
each other because they learned this behavior from appellant’s sexual conduct
toward complainant. We disagree that the testimony at issue was “so prejudicial
that expenditure of further time and expense would be wasteful and futile,” see
Simpson, 119 S.W.3d at 272, because the jury had already heard ample other
evidence regarding sexual behavior exhibited by complainant. Moreover, Green
had testified that when the sister arrived in the home, she displayed similar
behavior.

      Accordingly, the trial court did not abuse its discretion by denying
appellant’s motion for a mistrial. We overrule his second issue.

                          IV. ADMISSION OF TESTIMONY

      In his third issue, appellant argues that the trial court erred by allowing a fact
witness to provide an expert opinion. Appellant cites the following exchange when


                                          10
the State examined Green:

              Q. Do you think that [complainant] is a generally disturbed
      little girl or there’s just something inherently wrong with her?
            A. No, I don’t.
            [APPELLANT’S COUNSEL]: Judge, I’m going to object to
            that. She’s not been qualified to make a medical diagnosis.
            THE COURT: Okay. You can make a legal objection if you’d
            like.
            [APPELLANT’S COUNSEL]: Judge, I’m going to object to
            that. This witness has not been qualified as an expert.
            THE COURT: I’ll allow her to answer that question in the form
            of her opinion.
            Q. [THE STATE] In your opinion, is there something just
      inherently wrong with [complainant]?
            A. No.

Appellant contends the testimony constituted an expert medical opinion, which
Green was not qualified to provide.

      A lay witness may testify in the form of an opinion if it is (a) rationally
based on the witness’s perception, and (b) helpful to clearly understanding the
witness’s testimony or to determining a fact in issue. Tex. R. Evid. 701. The
witness must have personally observed or experienced the events about which she
testifies. See Osbourn v. State, 92 S.W.3d 531, 535 (Tex. Crim. App. 2002).
Thus, the witness’s testimony can include opinions, beliefs, or inferences as long
as they are drawn from her own experiences or observations. Id.; see also Clark v.
State, 305 S.W.3d 351, 357 (Tex. App.—Houston [14th Dist.] 2010), aff’d, 365
S.W.3d 333 (Tex. Crim. App. 2012) (citing Wilson v. State, 605 S.W.2d 284, 286–
87 (Tex. Crim. App. 1980)).      We review the trial court’s decision to admit
evidence for abuse of discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex.


                                       11
Crim. App. 2010).          The trial court does not abuse its discretion unless its
determination lies outside the zone of reasonable disagreement. Id.

      We conclude the trial court did not abuse its discretion by determining
Green did not provide an expert medical opinion and was permitted to give her
opinion as a lay witness. Green did not refer to any specific medical conditions
and instead described complainant’s general disposition. The trial court acted
within its discretion by concluding that Green, having cared for complainant in
Green’s home for more than two years, could adequately give a lay opinion about
whether complainant was “generally disturbed” or had “something inherently
wrong” with her. Moreover, although appellant does not dispute whether subpart
(b) of Rule 701 was satisfied, the testimony was helpful to determining a fact at
issue—whether, as suggested by appellant, complainant contrived a story about
sexual abuse because she has psychological disorders. See Tex. R. Evid. 701(b).
Because the trial court did not err by admitting the testimony, we overrule
appellant’s third issue.

      We affirm the trial court’s judgment.



                                         /s/    John Donovan
                                                Justice

Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           12